Citation Nr: 1118901	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right eye disorder (claimed as residuals of a right eye injury).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran had active service from October 1955 to September 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision prepared by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and issued by the Montgomery, Alabama RO, which has jurisdiction of the claims file.
 

FINDINGS OF FACT

1.  Service treatment records establish that the Veteran's vision returned to 20/20 after he was treated for an injury to the right eye.

2.  The Veteran has not provided any evidence in support of his lay contention that he has not been able to see clearly out of the right eye since he sustained an injury during service, and, given the service treatment records which contradict the claim, the contention is not credible.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right eye disorder (claimed as residuals of a right eye injury) are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for the claimed disorder.  Before addressing the claim on the merits, the Board will address VA's compliance with its duties to notify and assist the Veteran.


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO issued a November 2006 letter that advised the Veteran of the criteria for establishing service connection, following his submission of the claim in November 2006.  The letter also addressed the criteria for service connection and discussed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  The communication advised the Veteran of all information for which notice is required under the VCAA.  

The Veteran has not raised any claim that he was prejudiced by any defect in the timing or content of notice.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  
B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.

In his October 2006 application for benefits, the Veteran stated, as to treatment after service, that he was treated at SMC."  The Veteran did not indicate the date(s) of treatment at "SMC" and did not provide an address for "SMC."  "SMC" does not identify a VA facility, since the VA Medical Centers for the state in which the Veteran lives are located in Birmingham, Montgomery, Tuscaloosa, and Tuskegee, none of which may be abbreviated "SMC."  

In the November 2006 letter to the Veteran, issued soon after the Veteran submitted the October 2006 applications, the Veteran was advised to submit clinical evidence or sign authorization allowing VA to assist him to obtain the available information.  The Veteran did not submit an authorization for VA to obtain clinical evidence from "SMC" or any provider.  

Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

After the RO issued the January 2007 rating decision which denied the claim, the Veteran disagreed with the denial of service connection, but did not identify any clinical information that would be relevant to substantiate the claim.  See NOD dated November 14, 2007.  The RO issued a June 2008 statement of the case (SOC).  In June 2008, the Veteran submitted a substantive appeal.  That appeal did not allege that the Veteran had been treated by any provider for an eye disorder after his service, but only stated that he was treated in service for the foreign body in his eye, which he averred was a piece of a metal chisel, not a paint chip.  See June 2008 substantive appeal.  

The Board notes that a VA examination has not been conducted for this claim.  However, the Board finds that the evidence, which reveals that the Veteran's vision returned to normal in service, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, in the presence of service treatment records which demonstrate that the Veteran's visual acuity returned to normal and in the absence of any indications of persistent or recurrent symptoms of the in-service injury, the standards of McLendon are not met in this case.  

The outcome of the claim hinges on what occurred during service.  In the presence of evidence in the service treatment records affirmatively establishing that the in-service injury resolved, referral of this case to obtain an examination and/or an opinion as to the etiology of a current eye disorder would in essence place the examining physician in the role of determining the credibility of the Veteran's statements as to chronicity and continuity of symptoms of the January 1957 eye injury.  This is the Board's responsibility.  

In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions that the service treatment records were inaccurate.  Simply stated, referral of the claim for an examination and to obtain opinion as to whether the January 1957 injury resulted in residuals which remained chronic and continuous as of October 2006, under the circumstances here presented, would be fruitless.  

The Veteran was scheduled to provide testimony at a videoconference hearing in March 2011.  The Veteran did not appear for that hearing, and has not requested that the hearing be rescheduled.  The information which might have been developed at that hearing is not available.  

The Veteran has been afforded the opportunity to identify additional relevant post-service clinical records, including in the telephone contact with the RO in July 2009.  The Veteran has not identified additional records.  

Under the circumstances, no further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is no presumption applicable for residuals of the injury alleged in this case, and no further discussion of a presumption of service connection is required.     

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Facts and analysis 

At service induction examination, conducted in October 1955, discloses that the Veteran's vision was described as 20/20.  In January 1957, the Veteran was hospitalized "after having gotten a paint particle in the right eye."  The Veteran was hospitalized because the eye remained irritated and stated red after the particle was removed on board ship.  At the time of hospitalization, the Veteran's right eye vision was 20/40.  That improved to 20/15 at the time of discharge in January 1957.  Service treatment records disclose no indication that the Veteran sought evaluation of the right eye after January 1957.  At separation examination in September 1957, the Veteran's vision was described as 20/20 in each eye.  

The Veteran stated, in his June 2008 substantive appeal, that he was informed in service that he had a choice of staying in service or leaving service due to the eye injury.  The service treatment records indicate only that the infiltrate noted in the cornea on hospital admission improved and gradually became more and more diffuse after treatment with medications and that there was "a faint residual nebula in the center of the right cornea which is expected to resolve almost entirely with the passage of time."  The Veteran was "discharged to duty, fit for same."  

The Veteran stated, in the substantive appeal, that he has been unable to see clearly from the date of injury in service to the present day.  As noted above, the Veteran has not identified any provider who has treated his for any eye disorder at any time since service.  

The service treatment records establish that the Veteran's vision was normal, or better (20/15) when he was discharged form hospitalization in service in January 1957, and was normal when he was evaluated for service separation in September 1957.  The Veteran's statement that he has not been able to see clearly from the date of injury in service to the present conflicts with the service treatment records.  

The statement is also inconsistent with the fact that the Veteran has not identified any date of treatment for an eye disorder since service and has not identified any provider who has treated him, other than a notation of "SMC," which the Board is unable to interpret.  The Veteran has not provided further information about "SMC" since he submitted the claim in October 2006.  As a lay individual, the Veteran is competent to state the symptoms he experiences, so the Veteran is competent to state that he is unable to see clearly.  However, the Veteran has not submitted or identified any evidence to support his contention that he has not been able to see clearly since the service injury in January 1957.  The Board finds that it is not credible that an individual who was unable to see clearly for many years would not have sought treatment.  The service treatment records dated from January 1957 to September 1957 contradict the Veteran's contentions that he was unable to see clearly and that his eye injury was of such severity that he was offered the option to leave service.  Therefore, the Board finds that the Veteran's contention that residuals of an eye injury in service have been chronic and that he has not been able to see clearly since January 1957 is not credible.  

There is no evidence favorable to the claim, other than the Veteran's own contentions, which are not credible.  The preponderance of the credible and competent evidence is against the Veteran's claim for service connection for a right eye disorder (claimed as residuals of a right eye injury) under any theory of entitlement.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

The appeal for service connection for a right eye disorder (claimed as residuals of a right eye injury) is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


